Case 2:16-cv-08684-SVW-AFM Document 198-1 Filed 05/15/19 Page 1 of 11 Page ID
                                 #:5459




                                                           Decl of Jenks - 9
Case 2:16-cv-08684-SVW-AFM Document 198-1 Filed 05/15/19 Page 2 of 11 Page ID
                                 #:5460




                                                         Decl of Jenks - 10
Case 2:16-cv-08684-SVW-AFM Document 198-1 Filed 05/15/19 Page 3 of 11 Page ID
                                 #:5461




                                                         Decl of Jenks - 11
Case 2:16-cv-08684-SVW-AFM Document 198-1 Filed 05/15/19 Page 4 of 11 Page ID
                                 #:5462




                                                  Jenks Decl - Exh 1, Pg 12
Case 2:16-cv-08684-SVW-AFM Document 198-1 Filed 05/15/19 Page 5 of 11 Page ID
                                 #:5463




                                                  Jenks Decl - Exh 1, Pg 13
Case 2:16-cv-08684-SVW-AFM Document 198-1 Filed 05/15/19 Page 6 of 11 Page ID
                                 #:5464




                                                  Jenks Decl - Exh 1, Pg 14
Case 2:16-cv-08684-SVW-AFM Document 198-1 Filed 05/15/19 Page 7 of 11 Page ID
                                 #:5465




                                                  Jenks Decl - Exh 2, Pg 15
Case 2:16-cv-08684-SVW-AFM Document 198-1 Filed 05/15/19 Page 8 of 11 Page ID
                                 #:5466




                                                  Jenks Decl - Exh 2, Pg 16
Case 2:16-cv-08684-SVW-AFM Document 198-1 Filed 05/15/19 Page 9 of 11 Page ID
                                 #:5467




                                                  Jenks Decl - Exh 2, Pg 17
Case 2:16-cv-08684-SVW-AFM Document 198-1 Filed 05/15/19 Page 10 of 11 Page ID
                                  #:5468




                                                  Jenks Decl - Exh 2, Pg 18
Case 2:16-cv-08684-SVW-AFM Document 198-1 Filed 05/15/19 Page 11 of 11 Page ID
                                  #:5469




                                                  Jenks Decl - Exh 2, Pg 19
